DETAILED ACTION

Allowable Subject Matter
Claims 1, 6, 7, 9, 14, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the disclose prior art of record fails to disclose the claim as a whole and in particular it fails to disclose the following limitations:  
apply a horizontal line of the calculated average value of the standardized text height and two horizontal lines spaced apart from the horizontal line to each of the plurality of text line regions in the image, and identify the each text line region of the plurality of text line regions based on the horizontal line and the two horizontal lines, 
wherein one line of the two horizontal lines has a first interval from the horizontal line in a first vertical direction, and the other line of the two horizontal line has a second interval from the horizontal line in a second vertical direction, the first vertical direction being opposite to the second vertical direction, and the first interval being a same as the second interval, 
wherein the plurality of text line regions in the image include a plurality of text lines, and 
wherein the processor is further configured to individually identify each of the plurality of text lines, and identify text spanning the horizontal line and the two horizontal lines in the image as one text line of the plurality of text lines.

	Regarding independent claim 9, this claim is allowed since it contains limitations that are similar to allowed claim 1.

	Regarding claims 6, 7, 14, 16, and 17, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662